     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.1 Page 1 of 16




 1   EDELSBERG LAW, P.A.
     Scott Edelsberg, Esq.
 2   California Bar No. 330990
     scott@edelsberglaw.com
 3   20900 NE 30th Ave., Suite 417
     Aventura, FL 33180
 4   Office: (786) 289-9471
     Direct: (305) 975-3320
 5   Fax: (786) 623-0915
 6
     Counsel for Plaintiff and Proposed Class
 7
                     UNITED STATES DISTRICT COURT FOR THE
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9   CHASE ROGERS,                               Case No. '20CV2194 CAB MSB
     individually and on behalf of all others
10   similarly situated,                         CLASS ACTION
11               Plaintiff,                      COMPLAINT FOR VIOLATIONS
                                                 OF THE TELEPHONE
12   vs.                                         CONSUMER PROTECTION
                                                 ACT, 47 U.S.C. §§ 227, ET SEQ.
13   INFINITY ENERGY INC.,                       (TCPA)
     a California corporation,
14
                 Defendant.                      JURY TRIAL DEMANDED
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.2 Page 2 of 16




 1
                                CLASS ACTION COMPLAINT
 2
            1.     Plaintiff, Chase Rogers, brings this action against Defendant, Infinity
 3
     Energy Inc., to secure redress for violations of the Telephone Consumer Protection
 4
     Act (“TCPA”), 47 U.S.C. § 227.
 5
                                 NATURE OF THE ACTION
 6
            2.     This is a putative class action pursuant to the Telephone Consumer
 7
     Protection Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).
 8
            3.     Defendant is a full-service residential and commercial solar energy
 9
     equipment supplier. To promote its services, Defendant engages in aggressive
10
     unsolicited marketing, harming thousands of consumers in the process.
11
            4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
12
     illegal conduct, which has resulted in the invasion of privacy, harassment, aggravation,
13
     and disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory
14
     damages on behalf of himself and members of the Class, and any other available legal
15
     or equitable remedies.
16
                                JURISDICTION AND VENUE
17
            5.     This Court has federal question subject matter jurisdiction over this action
18
     pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
19
     Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
20
            6.     The Court has personal jurisdiction over Defendant and venue is proper
21
     in this District because Defendant directs, markets, and provides its business activities
22
     to this District, and because Defendant’s unauthorized marketing scheme was directed
23
     by Defendant to consumers in this District, including Plaintiff.
24
                                             PARTIES
25
            7.     Plaintiff is a natural person who, at all times relevant to this action, was a
26
     resident of San Diego County, California.
27

28                                           2
                                  CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.3 Page 3 of 16




 1          8.     Defendant is a California corporation whose principal office is located at
 2   3855 Atherton Rd., Rocklin, CA 95765. Defendant directs, markets, and provides its
 3   business activities throughout the United States, including throughout the state of
 4   California.
 5          9.     Unless otherwise indicated, the use of Defendant’s name in this
 6   Complaint includes all agents, employees, officers, members, directors, heirs,
 7   successors, assigns, principals, trustees, sureties, subrogees, representatives, vendors,
 8   and insurers of Defendant.
 9                                        THE TCPA
10          10.    The TCPA prohibits: (1) any person from calling a cellular telephone
11   number; (2) using an automatic telephone dialing system; (3) without the recipient’s
12   prior express consent. 47 U.S.C. § 227(b)(1)(A).
13          11.    The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
14   “equipment that has the capacity - (A) to store or produce telephone numbers to be
15   called, using a random or sequential number generator; and (B) to dial such numbers.”
16   47 U.S.C. § 227(a)(1).
17          12.    In an action under the TCPA, a plaintiff must only show that the
18   defendant “called a number assigned to a cellular telephone service using an automatic
19   dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d
20   1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
21          13.    The Federal Communications Commission (“FCC”) is empowered to
22   issue rules and regulations implementing the TCPA. According to the FCC’s findings,
23   calls in violation of the TCPA are prohibited because, as Congress found, automated
24   or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
25   solicitation calls, and such calls can be costly and inconvenient. The FCC also
26   recognized that wireless customers are charged for incoming calls whether they pay in
27   advance or after the minutes are used. Rules and Regulations Implementing the Telephone
28                                           3
                                  CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.4 Page 4 of 16




 1   Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd
 2   14014 (2003).
 3          14.    In 2012, the FCC issued an order tightening the restrictions for automated
 4   telemarketing calls, requiring “prior express written consent” for such calls to wireless
 5   numbers. See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
 6   1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
 7          15.    To obtain express written consent for telemarketing calls, a defendant
 8   must establish that it secured the plaintiff’s signature in a form that gives the plaintiff a
 9   “‘clear and conspicuous disclosure’ of the consequences of providing the requested
10   consent….and having received this information, agrees unambiguously to receive such
11   calls at a telephone number the [plaintiff] designates.” In re Rules & Regulations
12   Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20,
13   1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
14          16.    The TCPA regulations promulgated by the FCC define “telemarketing”
15   as “the initiation of a telephone call or message for the purpose of encouraging the
16   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
17   64.1200(f)(12). In determining whether a communication constitutes telemarketing, a
18   court must evaluate the ultimate purpose of the communication. See Golan v. Veritas
19   Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
20          17.    “Neither the TCPA nor its implementing regulations ‘require an explicit
21   mention of a good, product, or service’ where the implication of an improper purpose
22   is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918
23   (9th Cir. 2012)).
24          18.    “‘Telemarketing’ occurs when the context of a call indicates that it was
25   initiated and transmitted to a person for the purpose of promoting property, goods, or
26   services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §
27

28                                            4
                                   CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.5 Page 5 of 16




 1   64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer Protection Act
 2   of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
 3          19.    The FCC has explained that calls motivated in part by the intent to sell
 4   property, goods, or services are considered telemarketing under the TCPA. See In re
 5   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
 6   14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
 7   purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
 8          20.    In other words, offers “that are part of an overall marketing campaign to
 9   sell property, goods, or services constitute” telemarketing under the TCPA. See In re
10   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
11   14014, ¶ 136 (2003).
12          21.    If a call is not deemed telemarketing, a defendant must nevertheless
13   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of
14   Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
15   7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising
16   calls”).
17          22.    As recently held by the United States Court of Appeals for the Ninth
18   Circuit: “Unsolicited telemarketing phone calls or text messages, by their nature, invade
19   the privacy and disturb the solitude of their recipients. A plaintiff alleging a violation
20   under the TCPA ‘need not allege any additional harm beyond the one Congress has
21   identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS
22   1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549
23   (2016) (emphasis original)).
24                                  FACTUAL ALLEGATIONS
25          23.    On or about January 20, 2020, Defendant caused a call with a prerecorded
26   message to be transmitted to Plaintiff’s cellular telephone number ending in 7008 (the
27   “7008 Number”).
28                                             5
                                    CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.6 Page 6 of 16




 1         24.    Because Plaintiff did not answer his telephone after it rang, a voicemail
 2   containing a prerecorded message was left on Plaintiff’s phone.
 3         25.    The following is a transcript of the voicemail that was left in Plaintiff’s
 4   voicemail box:
 5
                  Hi, this is Mia with Infinity Energy. I’m calling in regards to
 6
                  the form you submitted online and would like to speak to
 7                you about solar and or batteries. Please call me back at 916-
                  619-0447…
 8
 9
           26.    Again, on or about January 27, 2020, Defendant caused another call with
10
     a prerecorded message to be transmitted to Plaintiff’s cellular telephone number ending
11
     in 7008 (the “7008 Number”).
12
           27.    Because Plaintiff did not answer his telephone after it rang, a voicemail
13
     containing a prerecorded message was left on Plaintiff’s phone.
14
           28.    The following is a transcript of the voicemail that was left in Plaintiff’s
15
     voicemail box:
16

17                Hi, this is Infinity Energy and we are calling to speak with
                  you in regards to your interest in solar or a battery for the
18
                  home. Please call back at 916-619-0447. Thank you and have
19                a great day.
20
           29.    Additionally, Defendant caused multiple voicemails with the exact or
21
     substantially identical message to be transmitted to Plaintiff’s cellular phone throughout
22
     the 2020 calendar year.
23
           30.    The prerecorded calls at issue, which were left as a voicemail, were
24
     transmitted to Plaintiff’s cellular telephone, and within the time frame relevant to this
25
     action.
26

27

28                                           6
                                  CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.7 Page 7 of 16




 1          31.       When Plaintiff listened to the voicemails, he was easily able to determine
 2   that it was a prerecorded message. Rahn v. Bank of Am., No. 1:15-CV-4485-ODE-JSA,
 3   2016 U.S. Dist. LEXIS 186171, at *10-11 (N.D. Ga. June 23, 2016) (“When one receives
 4   a call, it is a clear-cut fact, easily discernible to any lay person, whether or not the
 5   recipient is speaking to a live human being, or is instead being subjected to a
 6   prerecorded message.”).
 7          32.       Defendant’s prerecorded calls constitute telemarketing because they
 8   encouraged the future purchase or investment in property, goods, or services, i.e.,
 9   selling Plaintiff solar energy equipment.
10          33.       The prerecorded calls Plaintiff received originated from telephone
11   numbers 916-619-0609 and 916-877-9565, telephone numbers owned and/or operated
12   by or on behalf of Defendant.
13          34.       Plaintiff received the subject calls with a prerecorded voice message within
14   this judicial district and, therefore, Defendant’s violation of the TCPA occurred within
15   this district.    Upon information and belief, Defendant caused other prerecorded
16   messages to be sent to individuals residing within this judicial district.
17          35.       At no point in time did Plaintiff provide Defendant with his express
18   written consent to be contacted with a prerecorded call.
19          36.       Plaintiff is the subscriber and sole user of the 7008 Number and is
20   financially responsible for phone service to the 7008 Number.
21          37.       Plaintiff has been registered with the national do not call registry since July
22   15, 2016.
23          38.       Defendant’s unsolicited prerecorded calls caused Plaintiff actual harm,
24   including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
25   trespass, and conversion. Defendant’s prerecorded calls also inconvenienced Plaintiff
26   and caused disruption to his daily life. See Patriotic Veterans, Inc. v. Zoeller, No. 16- 2059,
27

28                                              7
                                     CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.8 Page 8 of 16




 1   2017 WL 25482, at *2 (7th Cir. Jan. 3, 2017) (“Every call uses some of the phone
 2   owner's time and mental energy, both of which are precious.”).
 3            39.    Defendant’s unsolicited voice messages caused Plaintiff actual harm.
 4   Specifically, Plaintiff estimates that he has wasted fifteen minutes reviewing all of
 5   Defendant’s unwanted messages. Each time, Plaintiff had to stop what he was doing
 6   to either retrieve his phone and/or look down at the phone to review the message.
 7            40.    Furthermore, Defendant’s voice messages took up memory on Plaintiff’s
 8   cellular phone. The cumulative effect of unsolicited voice messages like Defendant’s
 9   poses a real risk of ultimately rendering the phone unusable for voice messaging
10   purposes       as   a    result   of   the     phone’s   memory   being   taken    up.   See
11   https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that
12   text message solicitations, much like the voice messages sent by Defendant present a
13   “triple threat” of identity theft, unwanted cell phone charges, and slower cell phone
14   performance).
15            41.    Defendant’s voice messages also can slow cell phone performance by
16   taking         up       space     on     the      recipient   phone’s      memory.       See
17   https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that
18   spam text messages can slow cell phone performance by taking up phone memory
19   space).
20                                      CLASS ALLEGATIONS
21            PROPOSED CLASS
22            42.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
23   on behalf of himself and all others similarly situated.
24            43.    Plaintiff brings this case on behalf of the Class defined as follows:
25                   No Consent Class: All persons within the United
                     States who, within four years prior to the filing of
26                   this Complaint, were sent a call using an artificial or
                     prerecorded voice, from Defendant or anyone on
27                   Defendant’s behalf, to said person’s cellular
28                                                8
                                       CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.9 Page 9 of 16



                  telephone number, without emergency purpose and
 1                without the recipient’s prior express written
                  consent.
 2
                  Do Not Call Registry Class: All persons in the
 3                United States who from four years prior to the filing
                  of this action (1) were sent a call by or on behalf of
 4                Defendant; (2) more than one time within any 12-
                  month period; (3) where the person’s telephone
 5                number had been listed on the National Do Not
                  Call Registry for at least thirty days; (4) for the
 6                purpose of selling Defendant’s products and
                  services; and (5) for whom Defendant claims (a) it
 7                did not obtain prior express written consent, or (b)
                  it obtained prior express written consent in the
 8                same manner as Defendant claims it supposedly
                  obtained prior express written consent to call the
 9                Plaintiff.
10          44.   Defendant and its employees or agents are excluded from the Class.
11   Plaintiff does not know the number of members in the Class but believes the Class
12   members number in the several thousands, if not more.
13          NUMEROSITY
14          45.   Upon information and belief, Defendant has placed automated and/or
15   prerecorded calls to cellular telephone numbers belonging to thousands of consumers
16   throughout the United States without their prior express consent. The members of the
17   Class, therefore, are believed to be so numerous that joinder of all members is
18   impracticable.
19          46.   The exact number and identities of the members of the Class are unknown
20   at this time and can only be ascertained through discovery. Identification of the Class
21   members is a matter capable of ministerial determination from Defendant’s call records.
22          COMMON QUESTIONS OF LAW AND FACT
23          47.   There are numerous questions of law and fact common to members of
24   the Class which predominate over any questions affecting only individual members of
25   the Class. Among the questions of law and fact common to the members of the Class
26   are:
27                a) Whether Defendant made non-emergency prerecorded telemarketing
28                                          9
                                 CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.10 Page 10 of 16




 1                     calls to Plaintiff’s and Class members’ cellular telephones;
 2                  b) Whether Defendant can meet its burden of showing that it obtained
 3                     prior express written consent to make such calls;
 4                  c) Whether Defendant’s conduct was knowing and willful;
 5                  d) Whether Defendant is liable for damages, and the amount of such
 6                     damages; and
 7                  e) Whether Defendant should be enjoined from such conduct in the
 8                     future.
 9            48.   The common questions in this case are capable of having common
10   answers. If Plaintiff’s claim that Defendant routinely transmits prerecorded messages
11   to telephone numbers assigned to cellular telephone services is accurate, Plaintiff and
12   the Class members will have identical claims capable of being efficiently adjudicated
13   and administered in this case.
14            TYPICALITY
15            49.   Plaintiff’s claims are typical of the claims of the Class members, as they
16   are all based on the same factual and legal theories.
17            PROTECTING THE INTERESTS OF THE CLASS MEMBERS
18            50.   Plaintiff is a representative who will fully and adequately assert and protect
19   the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is
20   an adequate representative and will fairly and adequately protect the interests of the
21   Class.
22            51.   In addition, Plaintiff has retained counsel with substantial experience in
23   prosecuting complex litigation and class actions, including those involving violations of
24   the TCPA. Plaintiff and his counsel are committed to vigorously prosecuting this action
25   on behalf of the other respective members of the Class and have the financial resources
26   to do so. Neither Plaintiff nor his counsel have any interests adverse to those of the
27   other members of the Class
28                                            10
                                   CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.11 Page 11 of 16




 1          PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
 2         52.       A class action is superior to all other available methods for the fair and
 3   efficient adjudication of this lawsuit, because individual litigation of the claims of all
 4   members of the Class is economically unfeasible and procedurally impracticable. While
 5   the aggregate damages sustained by the Class are in the millions of dollars, the individual
 6   damages incurred by each member of the Class resulting from Defendant’s wrongful
 7   conduct are too small to warrant the expense of individual lawsuits. The likelihood of
 8   individual Class members prosecuting their own separate claims is remote, and, even if
 9   every member of the Class could afford individual litigation, the court system would be
10   unduly burdened by individual litigation of such cases.
11          53.      The prosecution of separate actions by members of the Class would create
12   a risk of establishing inconsistent rulings and/or incompatible standards of conduct for
13   Defendant. For example, one court might enjoin Defendant from performing the
14   challenged acts, whereas another may not. Additionally, individual actions may be
15   dispositive of the interests of the Class, although certain class members are not parties
16   to such actions.
17                                           COUNT I
                            Violations of the TCPA, 47 U.S.C. § 227(b)
18                            (On Behalf of Plaintiff and the Class)
19         54.       Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
20   forth herein.
21         55.       It is a violation of the TCPA to make “any call (other than a call made for
22   emergency purposes or made with the prior express consent of the called party) using
23   any automatic telephone dialing system … to any telephone number assigned to a …
24   cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
25         56.       Defendant – or third parties directed by Defendant – transmitted calls
26   using an artificial or prerecorded voice to the cellular telephone numbers of Plaintiff
27   and members of the putative Class.
28                                             11
                                    CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.12 Page 12 of 16




 1         57.       These calls were made without regard to whether or not Defendant had
 2   first obtained express permission from the called party to make such calls. In fact,
 3   Defendant did not have prior express consent to call the cell phones of Plaintiff and
 4   the other members of the putative Class when its calls were made.
 5         58.       Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
 6   using an artificial or prerecorded voice to make non-emergency telephone calls to the
 7   cell phones of Plaintiff and the other members of the putative Class without their prior
 8   express consent.
 9         59.       Defendant knew that it did not have prior express consent to make these
10   calls, and knew or should have known that it was using an artificial voice or prerecorded
11   voice. The violations were therefore willful or knowing.
12         60.       As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
13   TCPA, Plaintiff and the other members of the putative Class were harmed and are each
14   entitled to a minimum of $500.00 in damages for each violation. Plaintiff and the
15   members of the Class are also entitled to an injunction against future calls. Id.
16         61.       Because Defendant knew or should have known that Plaintiff and the
17   other members of the putative Class had not given prior express consent to receive its
18   prerecorded calls to their cellular telephones the Court should treble the amount of
19   statutory damages available to Plaintiff and the other members of the putative Class
20   pursuant to § 227(b)(3) of the TCPA.
21                                   COUNT II
            Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
22                      (On Behalf of Plaintiff and the Class)
23         62.       Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
24   forth herein.
25         63.       At all times relevant, Defendant knew or should have known that its
26   conduct as alleged herein violated the TCPA.
27

28                                             12
                                    CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.13 Page 13 of 16




 1           64.      Defendant knew that it did not have prior express consent to transmit
 2   artificial or prerecorded voice calls, and knew or should have known that its conduct
 3   was a violation of the TCPA.
 4           65.      Because Defendant knew or should have known that Plaintiff and Class
 5   Members had not given prior express consent to receive its prerecorded calls, the Court
 6   should treble the amount of statutory damages available to Plaintiff and the other
 7   members of the putative Class pursuant to § 227(b)(3) of the TCPA.
 8           66.      As a result of Defendant’s violations, Plaintiff and the Class Members are
 9   entitled to an award of $1,500.00 in statutory damages, for each and every violation,
10   pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
11
                                           COUNT III
12                          Violation of the TCPA, 47 U.S.C. § 227
                   (On Behalf of Plaintiff and the Do Not Call Registry Class)
13
             67.      Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
14
     forth herein.
15
             68.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides
16
     that “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential
17
     telephone subscriber who has registered his or her telephone number on the national
18
     do-not-call registry of persons who do not wish to receive telephone solicitations that
19
     is maintained by the federal government.”
20
             69.      47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable
21
     to any person or entity making telephone solicitations or telemarketing calls to wireless
22
     telephone numbers.” 1
23
             70.      47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall
24
     initiate any call for telemarketing purposes to a residential telephone subscriber unless
25

26   1
      Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report
     and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
27   153A1.pdf
28                                                  13
                                         CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.14 Page 14 of 16




 1   such person or entity has instituted procedures for maintaining a list of persons who
 2   request not to receive telemarketing calls made by or on behalf of that person or entity.”
 3          71.    Any “person who has received more than one telephone call within any
 4   12-month period by or on behalf of the same entity in violation of the regulations
 5   prescribed under this subsection may” may bring a private action based on a violation
 6   of said regulations, which were promulgated to protect telephone subscribers’ privacy
 7   rights to avoid receiving telephone solicitations to which they object. 47 U.S.C. § 227(c).
 8          72.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be
 9   initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do
10   Not Call Registry Class members who registered their respective telephone numbers on
11   the National Do Not Call Registry, a listing of persons who do not wish to receive
12   telephone solicitations that is maintained by the federal government.
13          73.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not
14   Call Registry Class received more than one telephone call in a 12-month period made
15   by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above.
16   As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call
17   Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are
18   entitled, inter alia, to receive up to $500 in damages for such violations of 47 C.F.R. §
19   64.1200.
20          74.    To the extent Defendant’s misconduct is determined to be willful and
21   knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
22   statutory damages recoverable by the members of the Do Not Call Registry Class.
23                                  PRAYER FOR RELIEF
24          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
25   following relief:
26

27

28                                           14
                                  CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.15 Page 15 of 16




 1            a) An order certifying this case as a class action on behalf of the Class as
 2               defined above, and appointing Plaintiff as the representative of the Class
 3               and Plaintiff’s counsel as Class Counsel;
 4            b) An award of actual and statutory damages for Plaintiff and each member
 5               of the Class;
 6            c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,
 7               Plaintiff seeks for himself and each member of the Class $500.00 in
 8               statutory damages for each and every violation pursuant to 47 U.S.C. §
 9               277(b)(3)(B);
10            d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
11               §§ 227, et seq., Plaintiff seeks for himself and each member of the Class
12               treble damages, as provided by statute, up to $1,500.00 for each and every
13               violation pursuant to 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);
14            e) An order declaring that Defendant’s actions, as set out above, violate the
15               TCPA;
16            f) An injunction prohibiting Defendant from using an artificial or
17               prerecorded voice to contact telephone numbers assigned to cellular
18               telephones without the prior express permission of the called party;
19            g) An award of reasonable attorneys’ fees and costs pursuant to, inter alia,
20               California Code of Civil Procedure § 1021.5; and
21            h) Such further and other relief as the Court deems necessary.
22                                    JURY DEMAND
23          Plaintiff and Class Members hereby demand a trial by jury.
24

25   Dated: November 10, 2020                Respectfully submitted,
26                                           EDELSBERG LAW, P.A.
27

28                                          15
                                 CLASS ACTION COMPLAINT
     Case 3:20-cv-02194-CAB-MSB Document 1 Filed 11/10/20 PageID.16 Page 16 of 16




                                    By: _/s/ Scott Edelsberg_ _____   _
 1
                                        EDELSBERG LAW, P.A.
 2                                      Scott Edelsberg, Esq.
                                        California Bar No. 330990
 3                                      scott@edelsberglaw.com
                                        20900 NE 30th Ave., Suite 417
 4                                      Aventura, FL 33180
                                        Office: (786) 289-9471
 5                                      Direct: (305) 975-3320
                                        Fax: (786) 623-0915
 6

 7                                      Counsel for Plaintiff and the Proposed Class
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                      16
                             CLASS ACTION COMPLAINT
